DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 claims the second through-holes have a thick portion, but it is not clear what is meant by a through-hole having a thick portion.  A thickness of a through-hole would seem to refer to a depth of the hole or perhaps a width of the hole, but the disclosure does not appear to describe this.  Paragraphs [0027]-[0029] and [0033]-[0035] appear to describe the thick portion of the second through-hole as actually being the thickness of a portion of the eccentric gear, with the thickness being the radial distance between a portion of the through-hole and the outer teeth of the eccentric gear. This describes a thickness of a portion of the eccentric gear created by the second through-hole, but not of the hole itself.  It is also not clear what is meant by “and having less opening than the other side”, since it is not clear how one portion of a through-hole would have less opening than any other portion of a through-hole, and it is not clear what portion of the hole would be the other side.  The specification refers to the thick portion as 6Q and a thin portion as 6P, and in the drawings, 6Q and 6P each point to a point on the perimeter of a second through-hole.  It is not clear how these points 6Q and 6P show different thicknesses of the through-hole, different degrees of opening of the hole, nor “one side” and “another side”.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al., JP 2016-205601, a machine translation of which is attached as an Office Action Appendix.

	Nakamura et al. shows a speed reducer 10 (labeled 1 in fig. 1) in figures 1 and 3.
	The speed reducer 10 comprises an input gear on the output of the driving device 5.
	A plurality of spur gears 27 is configured to rotate in mesh with the input gear (5).  Paragraph [0023] describes three support holes 23 with a crankshaft 25 supported in each.  The spur gears 27 are provided on the crankshafts 25.
	One or more eccentric cams 26a, 26b are formed on each of a plurality of shafts 25, each of the shafts 25 being coupled to corresponding one of the plurality of spur gears 27.
	One or more eccentric gears 30 each have a plurality of first through-holes 33 and a plurality of second through-holes 35 (the oblong holes between holes 33; [0042], lines 2-4), each of the plurality of first through-holes 33 rotatably supporting corresponding one of one or more eccentric cams 26a, 26b.  The plurality of second through-holes 35 are disposed adjacent to the plurality of first through-holes 33 and are formed asymmetrically as viewed from a direction of a central axis.  As shown in figure 3, the first through-holes 33 are formed symmetrically with respect to the vertical axis A and the horizontal axis, while the second through-holes 35 are formed asymmetrically thereto.  The one or more eccentric gears 30 are configured to rotate eccentrically relative to a rotational axis ca of the input gear (5) in conjunction with rotation of the one or more eccentric cams 26a, 26b ([0025]).
(claim 1)

	The plurality of second through-holes 35 shown in figure 3 each have a generally oblong shape, with inner and outer perimeter sides concentric with the gear 30 and circumferential end perimeter sides tapered in toward the center of the gear 30.  The plurality of second through-holes 35 have a thick portion (where the outer perimeter side meets an end perimeter side at a rounded corner) disposed on one side in a circumferential direction of the one or more eccentric gears 30 and having less opening than the other side (the radial width of the hole at the rounded corner is smaller than the radial width of the hole at the outer perimeter side), as viewed from the direction of the central axis.
(claim 2, as best understood)

	An eccentric gear 30 of a speed reducer 10.
	The eccentric gear 30 has a plurality of first through-holes 33 and a plurality of second through-holes 35, each of the plurality of first through-holes 33 rotatably supporting corresponding one of a plurality of eccentric cams 26a, 26b.  The plurality of second through-holes 35 is disposed adjacent to the plurality of first through-holes 33 and is formed asymmetrically as viewed from a direction of a central axis ca (figure 3 shows the holes 35 being formed asymmetrically relative to the symmetrically formed holes 33).
	The eccentric gear 33 is configured to rotate eccentrically in conjunction with rotation of the plurality of eccentric cams 26a, 26b.
(claim 4)

Allowable Subject Matter

Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 8,403,789 (Janek) March 2013 - columns passing through eccentric gears have asymmetrically formed portions.

CN 106402285 (Li) February 2017 - discusses the importance of the thickness and rigidity of the "bridge" formed by the portion of an eccentric gear between an oval second through-hole and the teeth of the gear.

U. S. Patent 10,184,547 (Fecko) January 2019 - appears to show eccentric gear through-holes each formed asymmetrically in figures 9.2 and 9.3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659